Citation Nr: 1307869	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  04-19 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent, for the period from April 16, 2001, to October 4, 2011, and in excess of 70 percent, for the period from October 5, 2011, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970.  

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned at a Board hearing at the RO in February 2010.  A transcript of the hearing is of record.  Subsequently, the Board, among other things, remanded this issue for additional development in November 2010, September 2011, and April 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand of the Veteran's remaining pending claim is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

Concerning the Veteran's claim for a higher initial rating for his service-connected PTSD, the Board finds that, for the reasons stated below, the current medical evidence found in the claims file is inadequate to determine whether the Veteran's disability should be continued at 30 percent, with a staged rating of 70 percent effective on October 5, 2011, or should be increased to a higher level on an earlier date.  

Initially, the Board notes that the RO/AMC failed to follow a November 2010 remand directive.  In that remand, the Board requested that the RO/AMC contact the Social Security Administration (SSA) and request copies of the administrative decision awarding disability benefits and all medical records considered in the Veteran's claim for SSA disability benefits (and any subsequent disability determination evaluations).  All reasonable attempts were to be made to obtain those records.  If any records could not be obtained after reasonable efforts had been made, the RO/AMC was to issue a formal determination that such records did not exist or that further efforts to obtain such records would be futile, which was to be documented in the claims file.  

The Board notes that the RO/AMC made several requests for the Veteran's SSA records during the course of this appeal.  A December 2010 notice from SSA indicated that there were no records available because the Veteran never filed for disability benefits.  However, the Veteran stated both in a March 2002 statement and in his Board testimony that he was receiving SSA disability benefits for a mental disorder and a heart disorder.  Additionally, correspondence dated in August 2001 from the disability office in Alabama to the RO noted that the Veteran had applied for SSA disability benefits.  An April 2003 Report of Contact shows that a SSA employee informed the RO in a telephone call that the Veteran received a check in December 2001 for benefits for the months of August, September, and November 2001.  A June 2003 letter indicated that the Veteran's SSA benefits were approved on mood disorders and heart failure.  

Given the plausible and credible evidence of record that the Veteran applied for and received SSA disability benefits since approximately 2001, the Board finds that there has not been substantial compliance with its November 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Therefore, on remand the RO/AMC must again attempt to obtain the Veteran's SSA medical file or provide a formal determination that such records do not exist or that further efforts to obtain these records would be futile.  

The Board also notes that other VA and private treatment records appear to be missing from the claims file that could prove useful in determining whether and when any higher rating should be adopted in this case.  For example, an April 2002 VA medical record noted that the Veteran had just completed five weeks of an intensive PTSD Program in February and March 2002.  The Board's review of the claims file failed to uncover these VA records.  

Further, according to an October 2007 VA record, the Veteran was assigned 18 GAF scores in the 40s from November 2003 to October 2007, but only one of these GAF scores is found in the claims file (a May 2004 record showing a GAF score of 40).  

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social or occupational functioning, while GAF scores between 31 and 40 show major impairment.  

Moreover, there is no indication the RO tried to obtain pertinent private records from 2001 that could prove relevant to whether the Veteran's initial disability rating should be increased from the date of his claim.  According to a September 2001 letter from Dr. M.B. at Mountain View Hospital the Veteran was treated at their clinic for PTSD and bipolar disorder since August 2001.  She stated that the Veteran was undergoing psychopharmacology and psychotherapy.  There was also information in the claims file that the Veteran was hospitalized for suicide ideation or a suicide attempt in May 2001 at a private hospital.  The Veteran should be provided an opportunity to provide copies of these additional private medical or to provide sufficient information for additional VA assistance to obtain them.  

Therefore, appropriate efforts are required to obtain any additional relevant VA and private treatment records so that service-connected PTSD can be properly rated from the April 16, 2001, effective date to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request copies of the administrative decision and all medical records considered in the Veteran's claim for SSA disability benefits (and any subsequent disability determination evaluations).  Attempts to procure records must be documented in the file.  If any records cannot be obtained after reasonable efforts have been made, a formal determination should be provided that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records. 

2.  Contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for his PTSD and whose records are not found within the claims file.  Of particular interest are any outstanding private medical records of evaluation and treatment from the clinic at Mountain View Hospital from August 2001 to the present; and from Montclair Hospital or the private hospital where the Veteran was hospitalized in May 2001 for suicide ideation or a suicide attempt.  After the Veteran has signed the appropriate release(s), the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  

3.  Ensure the claims file contains complete VA mental health treatment records for the Veteran from both the Birmingham VAMC and the Tuscaloosa VAMC since 2001.  In particular, it should ensure that the 18 records showing GAF scores in the 40s dated from November 2003 to October 2007 (identified in an October 2007 record) are associated with the claims file as well as those records concerning the Veteran's participation in a five-week VA PTSD Program in February and March 2002 (identified in an April 2002 VA record).  Attempts to procure records must be documented in the file.  If any records cannot be obtained after reasonable efforts have been made, a formal determination should be provided that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

4.  Then review the claims file and undertake any additional development deemed necessary, including scheduling the Veteran for a VA examination and medical opinion if appropriate, as a result of any new evidence submitted.  

5.  Thereafter, readjudicate the Veteran's higher rating claim for PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Then return the case to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


